Citation Nr: 0940405	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
service-connected compensation benefits in the amount of 
$8,592.00.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Veteran was scheduled for a personal hearing at the RO in 
July 2007.  Later that month, he submitted a statement in 
which he indicated that he was unable to attend a hearing as 
he was incarcerated.  The Board considers the Veteran's 
hearing request to be withdrawn.  38 C.F.R. § 20.704(e) 
(2009).

In March 2009, the Board remanded this matter for additional 
actions.  After completing the requested actions, the RO 
continued the denial of the claim on appeal (as reflected in 
a June and an August 2009 supplemental statement of the case 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  An $8,592.00 overpayment was created when the Veteran 
received full VA compensation payments for a period of time 
when he was incarcerated.  He did not notify VA of his change 
of address as he was informed to do in a June 1988 VA award 
letter.

2.  The RO confirmed that the Veteran was incarcerated in 
February 2005, and that his period of incarceration began in 
January 1991.  There was no notification to the VA that he 
was incarcerated for a felony for over 60 days.

3.  VA was not at fault in the creation of the debt.

4.  The assessed overpayment of compensation benefits to the 
Veteran did not result from fraud, misrepresentation of bad  
faith on his part.

5.  The Veteran would not suffer undue hardship as a result 
of being required to repay the debt; nor would it defeat the 
purpose of the benefit to require payment.

6.  The Veteran would be unjustly enriched if a waiver was 
granted. 

7.  The Veteran did not change his position to his detriment 
in reliance on VA benefits, or relinquish a valuable right, 
or incur a legal obligation because of the continued receipt 
of VA disability compensation payments.


CONCLUSION OF LAW

The recovery of an overpayment of service-connected 
compensation benefits in the amount of $8,592.00 is not 
against equity and good conscience; the Veteran is not 
entitled to waiver of recovery of the overpayment.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.665 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The provisions of the VCAA are not applicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
However, in connection with the waiver claim on appeal, the 
Veteran has been notified of the reasons for the denial of 
the claim, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist regarding the request for waiver of 
overpayment debt. 

II.  Analysis

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 C.F.R. § 1.962 (2009).  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law.  See 38 C.F.R. § 1.956(a).

When an overpayment is created, the debtor must be notified, 
among other things, of the amount of the overpayment and of 
his or her appellate rights.  38 C.F.R. § 1.911(b), (d) 
(2009).  VA may recoup the amount of an overpayment by 
deducting payments from any future VA benefits payments or 
the debtor may make payments. See 38 U.S.C.A. §§ 5314(a), 
5316; see also 38 C.F.R. §§ 1.912a(a), 1.914(a) (2009).  VA 
must make reasonable efforts to notify the debtor of the 
proposed deductions, the right to dispute the overpayment, 
and the right to request a waiver. 38 U.S.C.A. § 5314(b); 38 
C.F.R. §§ 1.911(c), (d), 1.912a(b) (2009).  Deductions or 
offsets from future payments shall begin promptly after 
notice to the debtor. 38 C.F.R. § 1.912a(a), (b) (2009).

Any person who is incarcerated in a Federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d), beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.665(a).  
In the case of a Veteran with a service-connected disability 
rated less than 20 percent, the Veteran shall receive one 
half the rate of compensation payable under 38 U.S.C.A. § 
1114(a).  38 C.F.R. § 3.665(d).  All or part of the 
compensation not paid to the Veteran may be apportioned to 
the Veteran's spouse, child, or children on the basis of 
individual need. 38 U.S.C.A. § 1114(a), 5313 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.665 (2009).

The basic facts of this case are not in dispute.  Review of 
the record reflects that in a June 1988 rating decision, the 
appellant was granted service connection for status post 
removal of compound composite odontoma of the mandible, rated 
as 10 percent disabling, and for status post removal of 
Morton's neuroma, right, rated as noncompensable, the 
combined disability rating was 10 percent.  The June 1988 
award letter attached to the rating decision advised the 
Veteran that he was to notify VA immediately of any change of 
address.  

On February 7, 2005 a VA computer match showed that the 
Veteran was currently incarcerated at the Graham Correctional 
Center in Hillsboro, Illinois as of January [redacted], 1991.  
Subsequently, inmate information was obtained in November 
2006 showing that the Veteran was sentenced to 34 years for 
solicitation of murder/intent to kill/injure, a felony 
conviction.  His expected release date was noted as July [redacted], 
2012. 

In a November 2005 letter, the Veteran was notified that VA 
proposed to retroactively reduce his VA compensation benefits 
to the 10 percent rate effective March [redacted], 1991, the 61st day 
of his imprisonment following his conviction for a felony.  
He was informed that VA may resume payments upon his release 
from prison, and that he should notify the VA when this 
occurs.  In addition, he was informed that VA may apportion 
all or part of the benefits not paid to him during his 
incarceration to his dependents.  He was given 60 days to 
submit additional evidence to show why reduction should not 
be made.

In an April 2006 decision, the RO retroactively reduced his 
VA compensation benefits to the 10 percent rate effective 
March [redacted], 1991, the 61st day of his imprisonment following 
his conviction for a felony.  This action resulted in the 
creation of an overpayment.  On April 27, 2006, the Veteran 
was sent a letter  advising him that the overpayment owed was 
$8,592.00.  

The Veteran states that he was unaware that he was not 
entitled to VA benefits while incarcerated.  He furthers that 
he needed the VA benefits for additional food, vitamins, and 
aspirin while incarcerated.   In a March 2006 letter, the 
Veteran inquired as to whether his daughter would be entitled 
to an apportionment. 

In a May 2006 letter, the Veteran's daughter inquired as to 
her entitlement to an apportionment of the Veteran's VA 
benefits.  

In a November 2006 decision, the RO denied the appellant's 
request for waiver on the basis that collection of the debt 
would not be against equity and good conscience.  The VA debt 
management center, committee on waivers and compromises 
(Committee) determined that the appellant had been unjustly 
enriched by receiving benefits to which he was not entitled, 
and that recovery of the overpayment would not create undue 
financial hardship.

In March 2009, the Board remanded this matter for additional 
development.  In this regard, the RO provided the Veteran 
with a May 2009 notice letter that advised him of the 
information and evidence necessary for a claim for helpless 
child and potential apportionment. The Veteran was informed 
that since his daughter does not live with him, he needed to 
furnish VA with the name and address of the caregiver or the 
court of state agency having jurisdiction over the child.  He 
was also advised that VA need a statement from a physician 
who knows of the child's condition showing the extent of 
disability, diagnosis, prognosis, and date of onset.  If the 
child has ever been in an institution for treatment, training 
or custodial care, send a statement from the institution, if 
the child attended school, to send a statement from a school 
official showing whether any progress occurred or can be 
expected, if employed, send a statement showing dates and 
amount of earnings, if the Veteran could not supply the above 
evidence, sent statements from at least two persons who know 
of the child's condition at age 18 and after.  Also, a 
certified copy of the birth certificate of the child claimed 
to be a dependent, or alternative documentation, had to be 
submitted to the VA.  The Veteran was also provided with a 
list of Veterans Service Organizations (VSO) that could 
assist him with his claim.  

In June 2009, the Veteran replied with an incomplete VA form 
21-686c (declaration of status of dependents) and VA form 21-
0788 (information regarding apportionment of beneficiary's 
award), both signed by the daughter, not the guardian.  No 
medical information was enclosed to support the claim, nor 
was a certified copy of the child's birth certificate 
provided.  In an August 2009 special apportionment decision, 
the RO adjudicated and denied the Veteran's apportionment 
claim; however, it has not been appealed.  Therefore, the 
Board does not have jurisdiction of the apportionment issue.

With regard to the Veteran's assertions that he was unaware 
that he was not entitled to VA benefits while incarcerated, 
the Board notes that he was informed in a June 1988 letter 
attached to the rating decision granting him VA disability 
benefits that he was to notify VA immediately of any change 
of address.  

Irrespective of this, in Morris v. Derwinski, 1 Vet. App. 261  
(1991), the United States Court of Appeals for Veterans 
Claims (Court) noted that the Supreme Court of the United 
States had held that persons dealing with the Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp.  
v. Merrill, 332 U.S. 380 (1947).  The Court found that, even 
though the Veteran may have been ignorant of certain 
provisions, he was necessarily charged with knowledge of the 
regulation.  The same reasoning applies to the facts as 
presented in this case.  It is the responsibility of the 
recipient of VA benefits to notify VA of all circumstances 
which will affect entitlement to receive the rate of the 
benefit being paid, and such notice must be provided when the 
recipient acquires knowledge that his income or other 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1) (2009).  Specifically, in this case, the 
provision for payment of VA benefits includes reduction of 
benefits upon incarceration in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony offense.

In view of the above, the Board finds that the overpayment of 
$8,592.00 (US dollars) was properly created by application of 
38 U.S.C.A. § 1114(a) (West 2002), effective on the 61st day 
following the dates of the Veteran's incarceration for a 
felony conviction.  

As indicated above, this matter was considered by the 
Committee for review of the Veteran's request for waiver of 
recovery of the $8,592. 00 (US dollars) overpayment in 
disability compensation created as a result of the Veteran's 
incarceration for a felony conviction.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2009).  However, recovery of an 
overpayment of disability compensation benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b) (2009).  Bad faith generally is 
an unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2009).

The Board recognizes that the Committee has issued a November 
2006 determination as to whether fraud, misrepresentation, or 
bad faith on the part of the Veteran caused the creation of 
the overpayment. The Board agrees with the Committee and 
finds that the facts in this case do not reveal the presence 
of fraud, misrepresentation, or bad faith on the Veteran's 
part in the creation of the overpayment in question.

Having determined there was no fraud, misrepresentation, or 
bad faith on the Veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2009).  Pursuant 
to 38 C.F.R. § 1.965 (2009), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2009). The decision reached should not be 
unduly favorable or adverse to either side.  Id. The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience,  38 C.F.R. § 1.965(a) (2009) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. (2) Balancing of 
faults.  Weighing fault of the debtor against VA fault. (3) 
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment. Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965(a) (2009); see also Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The VA is required to balance the fault 
of the debtor against any fault of the VA in the creation of 
the overpayment.  The record shows the appellant was at fault 
in the creation of the debt, in essence, for failure to 
report his change of address and his incarceration. 

With respect to the question of whether the overpayment of 
benefits may have been due to sole VA error, it is noted that 
the RO received notice of the Veteran's incarceration from a 
February 7, 2005 VA computer match and immediately took 
action to initiate reduction of the Veteran's award of 
compensation.  No error on the part of VA has been 
demonstrated.

Accordingly, the Board has determined, in balancing of the 
fault of the Veteran against the fault of the VA in this 
case, that any fault found in this case must be attributed to 
the Veteran.

The third element to consider involves undue hardship, the 
Board notes that during his incarceration, the Veteran is not 
responsible for food, clothing, shelter, etc., for himself.  
Furthermore, according to a May 2006 VA form 5655 (financial 
status information) submitted by the Veteran, he currently 
grosses $130 a month from part-time employment in the 
correctional facility.   His limited income does not in and 
of itself prohibit the collection, over an extended period of 
time, of the overpayment. In light of these circumstances, 
the Board concludes that recovery of the overpayment would 
not cause the Veteran undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  The purpose of 
disability compensation benefits is to compensate persons who 
have an impaired earning capacity due to a service-connected 
disability.  In light of the purpose underlying such 
benefits, the Board finds that repayment of the debt at issue 
in this case would not conflict with the objective underlying 
the benefits, as the Veteran's basic necessities are provided 
for during his period of incarceration.  See 38 C.F.R. § 
1.965(a)(4).

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled. The appellant was paid more than he was 
entitled under VA law because he failed to inform the VA of 
his change in address, which would have provided VA with 
notice that he was incarcerated.

Finally, the Veteran did not, according to the record, incur 
additional obligations in the expectation of receiving his 
benefit payments or otherwise change his position to his 
detriment as a result of his overpayment. 

It is noted that he has requested that the claim be kept open 
for years until his release.  There are no administrative 
procedures to delay a claim that long, and in this case there 
is no point.  The issue before the Board is decided on the 
law as they pertain to uncontested facts in this case.  There 
is no legal basis for a waiver under the theories advanced by 
the appellant as detailed above.

In view of the above, the Board concludes that recovery of 
the entire overpayment in question would not be against the 
principles of equity and good conscience.  38 C.F.R. § 
1.965(a).




ORDER

Waiver of recovery of an overpayment of service-connected 
compensation benefits in the amount of $8,592.00 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


